DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 2–16 in the reply filed on Nov. 18 is acknowledged.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites:
11.  The humidifying air purifier according to claim 2, wherein the air filter assembly is disposed on the door lower surface portion.

Claim 11 fails to further limit the scope of claim 2, because claim 2 says that the “air filter assembly [is] disposed on the door lower surface portion.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites:
15.  The humidifying air purifier according to claim 14, further comprising:
a door side surface portion on each side of the door assembly,
wherein the door side surface portion includes:
a filter guide extending forward at an oblique predetermined angle (a1) from the air filter seating portion; and
a filter support portion extending in a direction of the door side surface portions from the filter guide and supporting the air filter assembly.  Emphasis added.

Claim 15 is indefinite because indefinite which “door side surface” is referenced by “the door side surface portion.”  Note that the claim recites two door side surface portions, because it says that each side of the door assembly comprises a door side surface portion.  To overcome this rejection, claim 15 could be amended to read:
15.  The humidifying air purifier according to claim 14, further comprising:
a door side surface portion on each side of the door assembly,
wherein [[the]] each door side surface portion includes:
a filter guide extending forward at an oblique predetermined angle (a1) from the air filter seating portion; and
a filter support portion extending in a direction of the door side surface portions from the filter guide and supporting the air filter assembly.

Claim 16 is indefinite because it depends from claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 6–9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., US 2012/0164935 A1.
Regarding claim 2, Ha teaches a humidifying air purifier.  See Ha Fig. 1, [0008], [0009].  The air purifier comprises a main body 100, which reads on the “cabinet” and a front panel 300, which reads on the “door assembly.”  Id. at Fig. 1, [0038]–[0040].  The front panel 300 is movably coupled to the main body 100, because it is rotatably coupled to the main body 100 by hinge coupling A.  Id. at Figs. 1, 9, [0039].  The front panel 300 is configured to open and close a front opening of the main body 100, as seen in Fig. 9.
The front panel 300 comprises a “door lower surface portion forming a bottom of” the front panel 300, which is the bottom of the front panel, as seen in Fig. 1.
The air purifier comprises a filter assembly 320, which reads on the “air filter assembly.”  See Ha Fig. 2, [0039].  The filter assembly 320 is disposed on the door lower surface portion, as seen in Fig. 2.  The filter assembly 320 includes an air filter configured for purifying air.  Id.  
The air purifier further comprises an air suction port 12, which reads on the “intake.”  See Ha Fig. 1, [0041].  The port 12 is formed on the door lower surface portion, in front of a lower end of the air filter, as seen in Fig. 1.  The port 12 is configured for passage of air into the air filter.  Id. at [0045].

    PNG
    media_image1.png
    760
    899
    media_image1.png
    Greyscale


Regarding claim 6, Ha teaches that the inlet port 12 is formed at a position defined as an orthogonal projection of the air filter with respect to the lower door surface, because, as seen in Fig. 1.
Regarding claim 7, Ha teaches that the inlet port 12 is positioned at an area of the door lower surface portion corresponding in a direction of gravity from a front surface of the filter assembly 320, because the inlet port 12 is below the filter assembly 320.
Regarding claim 8, Ha teaches that the inlet port 12 is positioned in a front portion of the door lower surface, as seen in Fig. 1.
Regarding claim 9, the surface of the front panel 300 in Ha, facing the viewer in Fig. 1, reads on the “door front surface portion.”  See Ha Fig. 1.  The filter assembly 320 is positioned rearwardly spaced apart from this surface, as seen in Fig. 9.
Regarding claim 11, Ha teaches that the filter assembly 320 is disposed on the door lower surface portion, as seen in Fig. 2.  
Regarding claim 13, Ha teaches that the door lower surface portion includes an air filter seating portion, which is the structure seen in Fig. 9 that holds the air filter.  This structure is positioned behind the inlet port 12, as seen in Fig. 1.  The air filter is seated on this structure, as seen in Fig. 9.  Note that the “door lower surface portion” includes the entire lower half of the front panel 300.
Regarding claim 14, Ha teaches that the air filter seating portion includes a jaw protruding upward to support a rear end of the air filter, which is the structure on either side of the air filter, seen in Fig. 9.  It supports a rear end of the air filter, at least because this structure ends to the rear end of the filter, as seen in Fig. 9.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3–5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., US 2012/0164935 A1 or in the alternative under 35 U.S.C. 103 as being unpatentable over Ha in view of Woo, KR 10-2006-0111037 A.
Regarding claim 3, Ha teaches that the filter assembly 320 is inclined with respect to the door lower surface, in the position seen in Fig. 9, where the front panel 300 is removed from the main body 100 so the filter assembly 320 can be removed.
Additionally, it would have been obvious for the filter assembly 320 to be inclined with respect to the lower surface of the front panel 300, when the front panel 300 is in the closed position, in view of Woo.  More specifically, Woo discloses an air cleaner 100 comprising a panel 130 that holds an air filter 164.  See Woo Fig. 7, p. 4.  Similar to Ha, the panel 130 can be drawn in and out of a cabinet 110 so that the filter 164 can be changed.  Id.  The air filter 164 is inclined with respect to the bottom of the panel 130.  

    PNG
    media_image2.png
    822
    704
    media_image2.png
    Greyscale

It would have been obvious for the filter assembly 320 to be inclined with respect to the bottom of the front panel 300, because this is a conventional arrangement for an air filter within an air purifier.  
Regarding claim 4, Ha teaches that the inlet port 12 is formed on the door lower surface portion at an acute angle with respect to the filter assembly 320, when positioned as seen in Fig. 9.
Additionally, it would have been obvious for the filter assembly 320 to be inclined with respect to the bottom of the front panel 300, for the reasons explained in the rejection of claim 3 above.  With this modification, the inlet port 12 in Ha would be at an acute angle with respect to the filter assembly 320, because the filter assembly 320 would be angled.
Regarding claim 5, Ha teaches that the air filter inclines in a direction in which the front panel 300 is pulled out from the main body 100 during opening, in the position seen in Fig. 9.
Additionally, it would have been obvious for the filter assembly 320 to be inclined with respect to the bottom of the front panel 300, for the reasons explained in the rejection of claim 3 above.  With this modification, the filter assembly 320 would be inclined in the direction in which the front panel 300 is pulled out from the cabinet 100.
Claim Rejections - 35 USC § 103
Claim 10 and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al., US 2012/0164935 A1 in view of Woo, KR 10-2006-0111037 A.
Regarding claim 10, it would have been obvious for the filter assembly 320 to be inclined with respect to the bottom of the front panel 300, for the reasons explained in the rejection of claim 3 above.  With this modification, a minimum distance between the filter assembly 320 and the front surface of front panel 300 would decrease a positions further upward from the inlet port 12.
Regarding claims 13–15, Ha teaches the limitations of claim 2, as explained above.
Ha differs from claim 15 because it fails to disclose the structure described in the claim.
But Woo disclsoes an air cleaner 100 comprising a front panel 130 with a filter support 172 attached to it.  See Woo Fig. 5, p. 4.  The lower surface of the filter support 172 comprises a seating portion for filter 164 to sit on.  Id.  The seating portion is located behind inlet 12.  Id. at Fig. 1.  The seating portion has a jaw protruding upward to support a rear end of the filter 164, which is the back end of the filter support 172 that supports the back of the filter 164, as seen in Figs. 5 and 7.  The support 172 further comprises a side surface on each side, which are the side panels of the support 172, seen in Fig. 5.  Each side panel includes a filter guide extending forward at an oblique predetermined angle from the filter seating portion—which is the vertical portion of each side panel, as seen in Fig. 5.  Each side panel also includes a filter support portion, which is the front edge of each side panel, as seen in Fig. 5.
The front panel 30 of Woo works in a very similar manner as the front panel 300 in Ha, because the front panel 30 is pulled in an out of the cabinet 110 of the air cleaner 100, so that the filter 164 can be removed.  See Woo Fig. 5, p. 4.  Therefore, it would have been obvious to use the filter support 172 of Woo in place of the structure in Ha that is used to support the air filter, because this would merely represent substituting one known element for another to produce predictable results.  See MPE 2143(I)(B).

    PNG
    media_image3.png
    1014
    825
    media_image3.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al., US 2012/0164935 A1 in view of Karst et al., US 2015/0125292 A1.
Regarding claim 12, Ha teaches that the exterior of the main body 100 and front panel 300 are formed by a plurality of panels, as seen in Figs. 1 and 9.  
Ha differs from claim 12 because it fails to disclose that one of the panels is formed of wood.  But Karst discloses a ventilation device comprising a box-like main housing 24, which is manufactured from various materials such as polymers, metals or wood.  See Karst [0058].  It would have been obvious to manufacture at least one of the panels of the main body 100 or front panel 300 from wood, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim Rejections - 35 USC § 102
Claims 2–11 and 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo, KR 10-2006-0111037 A.
Regarding claim 2, Woo discloses an air cleaner 10, which reads on the claimed “humidifying air purifier.”  See Woo Fig. 3, p. 3.  Note that the preamble limitation indicating that the air purifier is “humidifying” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The air cleaner 10 comprises a cabinet 110, which reads on the “cabinet” and a suction panel 130, which reads on the “door assembly.”  See Woo Fig. 3, p. 4.  The suction panel 130 is movably coupled to the cabinet 110 and configured to open and close a front side opening of the cabinet 110, as seen in Figs. 3 and 4.  Note that the suction panel 130 includes the filter support 172.  Id. at Fig. 6, p. 4.
The lower half of the suction panel 130 reads on the “door lower surface portion.”  See Woo Figs. 3–7, p. 4.  The lower half of the suction panel 130 forms a bottom of the suction panel 130.  Id.  
The air cleaner 10 further comprises an air filter 164 disposed on the lower half of the suction panel 130.  See Woo Fig. 7, p. 4.  The air filter 164 reads on the “air filter.”  
The suction panel 130 comprises an intake grill 132.  See Woo Fig. 3, p. 3.  Some of the inlet openings of the grill 132 are located on the lower half of the suction panel 130.  Id.  These inlet openings read on the “intake.”  They are located in front of a lower end of the air filter 164, because the grill 132 is upstream of the filter 164.  The grill 132 is configured for the passage of air into the air filter, as seen by the fluid arrows in Fig. 2.  Id.

    PNG
    media_image4.png
    839
    715
    media_image4.png
    Greyscale

Regarding claim 3, Woo teaches that the air filter 164 is inclined with respect to the lower half of suction panel 130, as seen in Fig. 7.
Regarding claim 4, Woo teaches that the lower half of the intake grill 132 is at the lower half of the suction panel 130 at an acute angle with respect to the filter 134, because the filter 134 is at an acute angle with the grill 132, as seen in Fig. 7.
Regarding claim 5, Woo teaches that the air filter 134 inclines in a direction in which the suction panel 130 is pulled out from the cabinet during opening, as seen in Fig. 7.
Regarding claim 6, Woo teaches that the intake openings in the intake grill 132 are formed at a position defined as an orthogonal projection of the air filter 164 with respect to the lower half of the suction panel—because the openings extend into the cabinet 110 while the air filter 164 extends vertically, as seen in Fig. 7.
Regarding claim 7, Woo teaches that the lower slots of the intake grill 132 are positioned at an area of the suction panel corresponding in a direction of gravity from a front surface of the air filter 164, because the lower slots are positioned toward the bottom of the air filter 164, as seen in Fig. 7.
Regarding claim 8, Woo teaches that the lower portion of the intake grill 132 is positioned in a front portion of the lower half of the suction panel 130, because the intake grill 132 is in the upstream section of the air cleaner 10.
Regarding claim 9, Woo teaches a door front surface portion forming a front of the suction panel 130, which is the front of the suction panel 130.  The air filter 164 is positioned rearwardly spaced apart from the front door surface portion, as seen in Fig. 7.
Regarding claim 10, Woo teaches that a minimum distance between the air filter 164 and the door front surface portion decreases at positions further upward from the griller 132, because the angle of the filter 164, as seen in Fig. 7.
Regarding claim 11, Woo teaches that the air filter 164 is disposed on the lower half of the suction panel 130, which includes filter support 172, as explained in the rejection of claim 2 above.
Regarding claim 13, Woo teaches that the lower half of the suction panel 130 includes an air filter seating portion positioned behind the intake grill 132 and on which the filter 164 is seated—which is the lower part of the filter support 172 on which the filter sits.  See Woo Fig. 7, p. 4.
Regarding claim 14, Woo teaches that the seating portion has a jaw protruding upward to support a rear end of the filter 164, which is the back end of the filter support 172 that supports the back of the filter 164, as seen in Figs. 5 and 7.  
Regarding claim 15, Woo teaches that the support 172 comprises a side surface on each side, which are the side panels of the support 172, seen in Fig. 5.  Each side panel includes a filter guide extending forward at an oblique predetermined angle from the filter seating portion—which is the vertical portion of each side panel, as seen in Fig. 5.  Each side panel also includes a filter support portion, which is the front edge of each side panel, as seen in Fig. 5.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woo, KR 10-2006-0111037 A in view of Karst et al., US 2015/0125292 A1.
Regarding claim 12, Woo teaches that the exterior of the cabinet 110 and the suction panel 130 are formed by a plurality of panels, as seen in Fig. 3.
Woo differs from claim 12 because it fails to disclose that one of the panels is formed of wood.  But Karst discloses a ventilation device comprising a box-like main housing 24, which is manufactured from various materials such as polymers, metals or wood.  See Karst [0058].  It would have been obvious to manufacture at least one of the panels of the cabinet 110 and suction panel 130 from wood, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14–16, 21–23, 25, 26, 30–32 and 34–37 of copending Application No. 16/253,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because indenpdent claim 14 of the reference application substantially reads on independentclaim 2 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the issues cited above are resolved.
Claim 16 requires for the air purifier of claim 15, each door side surface portion further includes a guide rib extending upward from the air filter seating portion to guide insertion of the air filter assembly, each guide rib being bent rearward at an upper portion of the guide rib.  Woo fails to disclose that the filter support 172 has this structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0206009 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776